OPINION — AG — QUESTION(1): "MAY THE BOARD OF COUNTY COMMISSIONERS OF GARFIELD COUNTY, OKLAHOMA, SELL THAT PORTION OF THE ABOVE DESCRIBED LAND, OR ANY PORTION THEREOF, NOT ACTUALLY OCCUPIED BY THE COURT HOUSE BUILDING, FOR CASH OR TIME PAYMENTS?" — AFFIRMATIVE, QUESTION(2): "MAY THE BOARD OF COUNTY COMMISSIONERS, GARFIELD COUNTY, OKLAHOMA, LEASE OR RENT THE NORTH PART OF THE COURT HOUSE RESERVE NOT ACTUALLY OCCUPIED BY THE COURT HOUSE BUILDING TO THE CITY OF ENID, OKLAHOMA, OR TO AN INDIVIDUAL, GROUP OF INDIVIDUALS, CORPORATION, OR ASSOCIATION FOR THE PURPOSE OF CONSTRUCTING THEREON A BUILDING AND/OR AUTOMOBILE PARKING FACILITIES TO ACCOMODATE THE GENERAL PUBLIC WHILE TRANSACTION (3): MAY THE BOARD OF COUNTY COMMISSIONERS CONSTRUCT SUCH BUILDING AND/OR PARKING FACILITIES AND MAKE A CHARGE OF THE GENERAL PUBLIC FOR THE USE OF SUCH FACILITIES, I.E., FOR THE TRANSACTION OF BUSINESS AT THE COURT HOUSE?" — NEGATIVE CITE: 19 O.S. 1961 1 [19-1](4), 19 O.S. 1961 339 [19-339], 19 O.S. 1961 342-344 [19-342] — [19-344] (BRIAN UPP) FILENAME: m0000996 VIRGIL BALL DISTRICT ATTORNEY ATTORNEY GENERAL OF OKLAHOMA — OPINION JULY 29, 1967 OPINION — AG — QUESTION(1): "MAY THE BOARD OF COUNTY COMMISSIONERS OF GARFIELD COUNTY, OKLAHOMA, SELL THAT PORTION OF THE ABOVE DESCRIBED LAND, OR ANY PORTION THEREOF, NOT ACTUALLY OCCUPIED BY THE COURT HOUSE BUILDING, FOR CASH OR TIME PAYMENTS?" — AFFIRMATIVE, QUESTION(2): "MAY THE BOARD OF COUNTY COMMISSIONERS, GARFIELD COUNTY, OKLAHOMA, LEASE OR RENT THE NORTH PART OF THE COURT HOUSE RESERVE NOT ACTUALLY OCCUPIED BY THE COURT HOUSE BUILDING TO THE CITY OF ENID, OKLAHOMA, OR TO AN INDIVIDUAL, GROUP OF INDIVIDUALS, CORPORATION, OR ASSOCIATION FOR THE PURPOSE OF CONSTRUCTING THEREON A BUILDING AND/OR AUTOMOBILE PARKING FACILITIES TO ACCOMODATE THE GENERAL PUBLIC WHILE TRANSACTING BUSINESS OTHER THAN BUSINESS AT THE COURT HOUSE?" — NEGATIVE, QUESTION(3): "MAY THE BOARD OF COUNTY COMMISSIONERS CONSTRUCT SUCH BUILDING AND/OR PARKING FACILITIES AND MAKE A CHARGE OF THE GENERAL PUBLIC FOR THE USE OF SUCH FACILITIES, I.E., FOR THE TRANSACTION OF BUSINESS AT THE COURT HOUSE?" — NEGATIVE CITE: 19 O.S. 1961 1 [19-1](4), 19 O.S. 1961 339 [19-339], 19 O.S. 1961 342-344 [19-342] — [19-344] (BRIAN UPP)